Citation Nr: 9935527	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a disability 
manifested by hair loss, including alopecia.  

3.  Entitlement to service connection for a skin disorder of 
the chest and back, including dyshidrosis.  

4.  Entitlement to service connection for a disability 
manifested by fatigue, including chronic fatigue syndrome.  

5.  Entitlement to service connection for disabilities of the 
knees and ankles, including arthralgia and degenerative joint 
disease.  

6.  Entitlement to service connection for a disability 
manifested by memory loss.  

7.  Entitlement to service connection for a disability of the 
left shoulder, including arthralgia and degenerative joint 
disease.

8.  Entitlement to service connection for a disability 
manifested by dyspnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Army active duty from January 1979 to March 
1992, including from September 1990 to April 1991 in 
Southwest Asia (in support of Operation Desert Shield/Storm).  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Nashville, Tennessee, Regional Office, which, in part, denied 
service connection for a skin disorder of the chest and back, 
classified as dyshidrosis; a disability manifested by memory 
loss; a disability manifested by dyspnea; a disability 
manifested by fatigue; disabilities of the left shoulder, 
knees, and ankles; and a disability manifested by hair loss, 
all under various legal theories, including direct-incurrence 
service connection and as due to undiagnosed illness.  
Jurisdiction over the case was transferred to the Montgomery, 
Alabama, Regional Office (RO).  Appellant subsequently 
appealed a November 1997 rating decision, wherein the RO 
denied service connection for a post-traumatic stress 
disorder.  

A May 1998 RO hearing was held.  In a written statement dated 
later that month, appellant requested that a "Travel Board" 
hearing be held.  However, although such "Travel Board" 
hearing was subsequently scheduled for October 1999 and he 
was so advised by the RO, he failed to report for it.  

Accordingly, the Board construes the issues on appeal as 
those listed on the title page of this decision, and will 
render a decision herein on said issues.  Additionally, with 
respect to the issue of a disability manifested by dyspnea, 
the Board in the decision herein has determined this claim 
well grounded; and it will be remanded to the RO for 
additional evidentiary development for reasons discussed in 
the REMAND section below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  It is as likely as not that appellant has a post-
traumatic stress disorder related to service.

3.  It is as likely as not that appellant has a disability 
manifested by hair loss (alopecia) related to service.

4.  Appellant's skin disorder of the chest has been medically 
attributed to diagnosed dyshidrosis.  It has not been shown, 
by competent evidence, that appellant currently has a skin 
disorder of the back or that dyshidrosis of the chest is 
related to service.  

5.  Appellant's fatigue has been medically attributed to 
diagnosed chronic fatigue syndrome.  It has not been shown, 
by competent evidence, that any chronic fatigue syndrome is 
related to service or manifested to a compensable degree.

6.  Appellant's disabilities of the knees and ankles have 
been medically attributed to diagnosed chondromalacia and 
arthritis.  It has not been shown, by competent evidence, 
that any disabilities of the knees and ankles are related to 
service or that arthritis of the knees and ankles was 
manifested to a compensable degree within the one-year post-
service period.

7.  It has not been shown, by competent evidence, that 
appellant has any disability manifested by memory loss 
related to service (apart from memory impairment considered 
part of the now service-connected post-traumatic stress 
disorder).  

8.  Appellant's left shoulder disability has been medically 
attributed to diagnosed arthritis.  It has not been shown, by 
competent evidence, that any left shoulder disability is 
related to service or that arthritis of that joint was 
manifested to a compensable degree within the one-year post-
service period.  

9.  Appellant has had complaints of dyspnea during and 
subsequent to service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).   

2.  With resolution of reasonable doubt in the appellant's 
favor, a disability manifested by hair loss (alopecia) was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).   

3.  The appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a skin 
disorder of the chest and back, including dyshidrosis; a 
disability manifested by fatigue, including chronic fatigue 
syndrome; disabilities of the knees and ankles, including 
arthralgia and degenerative joint disease; a disability 
manifested by memory loss; and a disability of the left 
shoulder, including arthralgia and degenerative joint 
disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).

4.  The claim of entitlement to service connection for a 
disability manifested by dyspnea is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Post-traumatic Stress Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In pertinent part, for the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In pertinent part, 38 C.F.R. § 3.304(f) provides:  
"[s]ervice connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor."  It is 
noted that 38 C.F.R. § 3.304(f) has recently been revised.  
See 64 Fed. Reg. 32,807-32,808 (June 18, 1999) (codified at 
38 C.F.R. § 3.304(f) (1999)).  The revisions still require 
the three essential elements set forth above.  

In a recent opinion, V.A. O.G.C. Prec. Op. No. 12-99 (Oct. 
18, 1999), the VA General Counsel held, in pertinent part, 
that "evidence of participation in a particular 
[']operation['] or [']campaign['] must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy....  VA must evaluate the credibility and probative value 
of all pertinent evidence of record and determine whether 
there is an approximate balance of positive and negative 
evidence...that the veteran engaged in combat."  

Appellant contends that he has a post-traumatic stress 
disorder related to his Persian Gulf War experiences.  It is 
reiterated that the service records reflect that he served in 
the Army from September 1990 to April 1991 in Southwest Asia 
(in support of Operation Desert Shield/Storm).  Additionally, 
the service records indicate that his military occupational 
specialties were mobile subscriber equipment transmission 
system operator and tactical telecommunications center 
operator; and that his awards included Kuwait Liberation and 
Southwest Asia Service medals.  In response to the RO's 
request, appellant has provided specific information as to 
stressors he allegedly experienced in service; and the 
information appears internally consistent and credible.  See 
May 1996 post-traumatic stress disorder questionnaire, May 
1998 RO hearing transcript, and private and VA clinical 
reports.  Basically, he asserts that during the brief Persian 
Gulf War, he experienced fear while assigned to a 
communications unit that traveled just behind advancing 
allied tanks; that his unit traveled through enemy mine 
fields; that he was very disturbed by observing dead enemy 
bodies en masse and body parts; that he assisted in a burial 
detail in recovering dead enemy bodies; that he feared 
capture while driving one night, when he and another soldier 
became lost in the desert; and that he feared an enemy gas 
attack when gas attack alarms went off.  During the May 1998 
hearing, at T.2, he divulged that although his unit had not 
been fired upon by the enemy, "we fired upon the enemy."  
Additionally, it is of substantial import that the 
psychiatrist, who conducted comprehensive VA psychiatric 
examinations in May 1995, October 1997, and July 1998, 
diagnosed appellant as having a post-traumatic stress 
disorder and consistently listed "combat experience" as a 
psychosocial stressor.  See also a July 1996 Vet Center 
psychological evaluation report, which interpreted clinical 
findings as consistent with a post-traumatic stress disorder; 
and VA outpatient treatment reports pertaining to post-
traumatic stress disorder assessment and treatment.  

The Board, after much deliberation, has decided that it is 
not unreasonable to conclude that the positive evidence 
(which includes appellant's service records indicating 
Persian Gulf wartime duty, his allegations of specific 
combat-related incidents, and the recent VA psychiatric 
examinations that indicated appellant has a post-traumatic 
stress disorder related to service) and the negative evidence 
(which relates to whether a sufficient degree of 
substantiation of service stressors has been shown) are in 
relative equipoise.  As the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  Thus, service connection for 
post-traumatic stress disorder is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f).


II.  Entitlement to Service Connection for a Disability 
Manifested by Hair Loss (Alopecia)

Appellant contends that his hair loss is related to his 
Persian Gulf service.  The service medical records reveal 
that in November 1983, he complained of pruritic scalp with 
hair loss.  Clinically, the scalp was unremarkable.  Typical 
loss of hair in a proximal pattern was noted, however.  In 
January and February 1985, he complained of hair loss.  A 
provisional diagnosis of receding hairline with early 
baldness was noted.  A receding hairline, "questionable" 
hereditary-type, and moderate male pattern alopecia were 
clinically reported.   

On initial post-service VA examination in May 1994, appellant 
alleged having noticed hair loss/thinning for over two years.  
The impression was thinning hair.  Alopecia was diagnosed.  
On May 1995 VA examinations, he alleged having thinning hair 
(partial alopecia) that began in Saudi Arabia.  Partial 
alopecia was diagnosed.  A close haircut was noted.  An 
October 1996 written statement from appellant's spouse 
alleged that his hair was falling out when he returned from 
the war.  During a May 1998 hearing, at T.10, appellant 
testified that he had hair loss right after the Persian Gulf 
war.  

The negative evidence includes the question of whether 
appellant's alopecia is in fact a "disability", 
particularly since he apparently has not alleged that it is 
disabling.  See, in this regard, Chelte v. Brown, 10 Vet. 
App. 268, 271-272 (1997).  However, with resolution of all 
reasonable doubt in appellant's favor, the Board concludes 
that since appellant's alopecia was initially clinically 
diagnosed in service and continuity of symptomatology has 
been adequately supported by lay statements and clinical 
evidence post service, service connection for alopecia is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.  


III.  Entitlement to Service Connection for a Skin Disorder 
of the Chest and Back, a Disability Manifested by Fatigue, 
Disabilities of the Knees and Ankles, a Disability Manifested 
by Memory Loss, and a Disability of the Left Shoulder  

The appellant contends, in essence, that he has a skin 
disorder of the chest and back (including dyshidrosis), a 
disability manifested by fatigue (including chronic fatigue 
syndrome), disabilities of the knees and ankles (including 
arthralgia and degenerative joint disease), a disability 
manifested by memory loss, and a disability of the left 
shoulder (including arthralgia and degenerative joint 
disease) that are related to his active service, including 
Persian Gulf war service.  However, appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  In 
deciding these service connection issues, the Board will 
consider applicable statutory and regulatory provisions, 
including those stated in Part I above and the following:  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The provisions of 38 C.F.R. § 3.317 state, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

*                    *                    
*                    *                  *

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:...
(1)	Fatigue 
(2)	Signs or symptoms involving skin
(4)	Muscle pain
(5)	Joint pain
(6)	Neurologic signs or symptoms
(7)	Neuropsychological signs or symptoms

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
these service connection issues.  A well-grounded claim is 
one which is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that "unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VA O.G.C. 
Prec. Op. No. 4-99 (May 3, 1999).  

With respect to the second and fourth elements, VA O.G.C. 
Prec. Op. No. 4-99 indicates that evidence the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  Medical evidence 
would ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  

For purposes of the second and third elements, VA O.G.C. 
Prec. Op. No. 4-99 indicates that the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

It should be added that with respect to said not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that these claims were denied, in part, 
due to the lack of clinical evidence indicating that a skin 
disorder of the chest and back (including dyshidrosis), a 
disability manifested by fatigue (including chronic fatigue 
syndrome), disabilities of the knees and ankles (including 
arthralgia and degenerative joint disease), a disability 
manifested by memory loss, and a disability of the left 
shoulder (including arthralgia and degenerative joint 
disease) are related to his active service, including Persian 
Gulf war service.  See, in particular, an April 1996 
Statement of the Case and subsequent Supplemental Statements 
of the Case, which included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
service connection evidentiary principles; and specifically 
referred to the lack of medical evidence relating the claimed 
disabilities to military service, including Persian Gulf war 
service.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these service connection claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support the claims.  It 
does not appear that appellant or his representative has 
informed the VA of the existence of any specific competent 
evidence that would render these service connection claims 
well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); and Epps.  


A.  Service Connection for a Skin Disorder of the Chest and 
Back (Including Dyshidrosis)

Appellant's service medical records, including a November 
1991 examination report, make no mention of a skin disorder 
of the chest or back.  In an attendent medical questionnaire, 
appellant denied any skin disorder.  

On initial post-service VA examination in May 1994, a skin 
disorder of the chest or back was neither alleged or 
clinically reported.  The earliest post-service clinical 
evidence pertaining to a skin disorder of the chest or back 
was not until May 1995 VA examination, more than three years 
after service, at which time appellant provided a history of 
having developed during service in late 1991 itchy skin 
lesions with small papules involving the chest and upper 
back.  Additionally, it was alleged that this skin condition 
apparently was diagnosed during service as dyshidrosis.  
Currently, the skin was unremarkable except for small, 
scattered, minute papules involving the chest and arms; and 
dyshidrosis with multiple papules was diagnosed.  No medical 
opinion as to the etiology of that skin disorder was 
rendered.  Although in a March 1997 written statement, 
appellant's spouse alleged that she had initially observed 
him in 1992 with skin rashes, she is not competent to offer 
medical opinion or diagnosis.  See Espiritu.  Significantly, 
no skin disorder of the chest or back was clinically reported 
or diagnosed on subsequent May 1997 and July 1998 VA 
examinations or in other VA and private clinical reports.  

During a May 1998 hearing, at T.7-8, appellant testified that 
he experienced dyshidrosis involving the chest and back 
approximately once or twice a month; and that the 
manifestations were "something like a scab....  But the 
amazing thing about it these things do not itch.  And I can 
take my hand and rub across [th]em and they fall off....  It 
started back in 1993."  However, he is not competent to 
offer medical opinion or diagnosis.  See Espiritu.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable with respect to 
this appellate issue, since appellant's claimed skin disorder 
involving the chest has been medically diagnosed as 
dyshidrosis.  Therefore, the claimed skin disorder is not due 
to "undiagnosed illnesses."  It has not been shown, by 
competent evidence, that appellant currently has a skin 
disorder of the back or that dyshidrosis of the chest is 
related to service.  Since no competent evidence links any 
chronic skin disorder involving the chest or back to service, 
there is no medical nexus.  See Caluza and Epps.  
Consequently, the claim for service connection for a skin 
disorder involving the chest or back, including dyshidrosis, 
is not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


B.  Service Connection for a Disability Manifested by 
Fatigue, Including Chronic Fatigue Syndrome

Appellant's service medical records, including a November 
1991 examination report and an attendent medical 
questionnaire, make no mention of a disability manifested by 
fatigue, including chronic fatigue syndrome.  

The earliest post-service clinical evidence pertaining to 
claimed fatigue was on initial post-service VA examination in 
May 1994, more than two years after service, at which time 
appellant alleged having chronic fatigue since returning from 
the Persian Gulf war.  There were no pertinent clinical 
findings.  However, chronic fatigue was assessed.  On May 
1995 VA examination, more than three years after service, 
appellant alleged having chronic fatigue.  There were no 
pertinent clinical findings.  However, chronic fatigue 
syndrome was diagnosed.  No medical opinion as to the 
etiology of that chronic fatigue syndrome was rendered.  
Although in a March 1997 written statement, appellant's 
spouse alleged that he had been tired all the time since 
returning from the Persian Gulf war, she is not competent to 
offer medical opinion or diagnosis.  See Espiritu.  
Significantly, no fatigue or chronic fatigue syndrome was 
clinically reported or diagnosed on subsequent VA 
examinations or in other VA and private clinical reports.  

During a May 1998 hearing, at T.10, appellant testified that 
he experienced fatigue since 1993.  However, he is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable with respect to 
this appellate issue, since appellant's fatigue has been 
diagnosed as chronic fatigue syndrome.  Therefore, the 
claimed fatigue is not due to "undiagnosed illnesses."  A 
chronic disability manifested by fatigue, including chronic 
fatigue syndrome, has not been shown, by competent evidence, 
to have had its onset during service.  Since no competent 
evidence links any chronic disability manifested by fatigue, 
including chronic fatigue syndrome, to service, there is no 
medical nexus.  See Caluza and Epps.  Even assuming arguendo 
that the claimed fatigue is due to an "undiagnosed 
illness", it is not manifested to a compensable degree, 
since any fatigue has not been alleged nor clinically 
reported as severe, incapacitating, debilitating, or 
necessitating continuous medication.  See the criteria for a 
compensable evaluation under 38 C.F.R. Part 4 (1999), 
Diagnostic Code 6354, for rating chronic fatigue syndrome.  
Consequently, the claim for service connection for a 
disability manifested by fatigue, including chronic fatigue 
syndrome, is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit; Grivois; and 
Edenfield.




C.  Service Connection for Disabilities of the Knees and 
Ankles

Appellant's service medical records, including a November 
1991 examination report and an attendent medical 
questionnaire, and an initial post-service VA examination in 
May 1994, more than two years after service, make no mention 
of disabilities of the knees and ankles (including arthralgia 
and degenerative joint disease involving said joints).  

The earliest post-service clinical evidence pertaining to 
claimed disabilities of the knees and ankles was not until VA 
orthopedic examination in May 1995, more than three years 
after service, at which time appellant alleged having pain in 
said joints since returning from the Persian Gulf war.  
Clinically, there was some bilateral patellofemoral joint 
tenderness with pain on patellar compression; and bilateral 
ankle tenderness.  Radiographically, said joints were 
unremarkable.  Significantly, arthritis/arthralgias of the 
ankles and chondromalacia of the knees were diagnosed.  No 
medical opinion linking those ankle and knee disabilities to 
service was rendered.  On May 1995 VA general medical 
examination, degenerative joint disease of the knees and 
ankles was diagnosed.  On July 1998 VA general medical 
examination, arthralgias of the knees and ankles was 
diagnosed.  

Although in a March 1997 written statement, appellant's 
spouse alleged that he had experienced painful knees and 
ankles since returning from the Persian Gulf war, she is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  

During a May 1998 hearing, at T.11, appellant testified that 
he had initially experienced aching ankle and knee joints in 
1993, diagnosed as arthritis.  However, he is not competent 
to offer medical opinion or diagnosis.  See Espiritu.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable with respect to 
this appellate issue, since appellant's disabilities of the 
knees and ankles have been diagnosed as arthritis with 
chondromalacia of the patellae.  Therefore, the claimed 
disabilities of the knees and ankles are not due to 
"undiagnosed illnesses."  Chronic disabilities of the knees 
and ankles have not been shown, by competent evidence, to 
have had their onset during service.  Since no competent 
evidence links any chronic disabilities of the knees and 
ankles to service, there is no medical nexus.  See Caluza and 
Epps.  The presumptive service connection laws and 
regulations require that a veteran has arthritis manifested 
to a degree of 10 percent within one year from date of 
termination of such service, in order for that disease to be 
presumed to have been incurred in service.  However, none of 
the competent evidence of record indicates that appellant's 
arthritis of the knees and ankles was present in service, or 
to a compensable degree within the one-year post-military 
presumptive period.  Consequently, the claim for service 
connection for disabilities of the knees and ankles, 
including arthralgia and degenerative joint disease, is not 
well grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit; Grivois; and Edenfield.


D.  Service Connection for a Disability Manifested by Memory 
Loss

Appellant's service medical records, including a November 
1991 examination report and an attendent medical 
questionnaire, and an initial post-service VA examination in 
May 1994, more than two years after service, make no mention 
of a any disability manifested by memory loss.  The earliest 
post-service clinical evidence pertaining to the claimed 
memory loss was not until VA examination in May 1995, more 
than three years after service, at which time appellant 
alleged having memory loss for past and recent events since 
1991; and memory loss for past and recent event was 
diagnosed.  No medical opinion linking that momory loss to 
service was rendered.  Additionally, on a July 1996 private 
clinical evaluation, a history of a post-service, industrial-
related closed-head injury in October 1993 and post-traumatic 
stress disorder symptomatology were reported; mildly impaired 
memory was clinically described; and the only diagnosis 
rendered was post-traumatic stress disorder.  Although in a 
March 1997 written statement, appellant's spouse alleged that 
he had experienced memory impairment since returning from the 
Persian Gulf war and during a May 1998 hearing, at T.8, 
appellant testified that he had initially experienced memory 
loss in 1993, they are not competent to offer medical opinion 
or diagnosis.  See Espiritu.  However, it is significant that 
during that hearing, appellant divulged that his memory loss 
has been associated as part of his post-traumatic stress 
disorder.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable with respect to 
this appellate issue, since any disability manifested by 
memory loss appears part of the now service-connected post-
traumatic stress disorder.  Therefore, the claimed memory 
loss is not due to "undiagnosed illnesses."  A chronic 
disability manifested by memory loss (apart from the now 
service-connected post-traumatic stress disorder) has not 
been shown, by competent evidence, to have had its onset 
during service.  Since no competent evidence links any 
chronic disability manifested by memory loss (apart from the 
now service-connected post-traumatic stress disorder) to 
service, there is no medical nexus.  See Caluza and Epps.  
Since none of the competent evidence of record indicates that 
appellant has any disability manifested by memory loss 
related to service (apart from memory impairment considered 
part of the now service-connected post-traumatic stress 
disorder), that claim is not well grounded and is therefore 
denied.  38 U.S.C.A. § 5107(a).  Grottveit; Grivois; and 
Edenfield.


E.  Service Connection for a Left Shoulder Disability

Appellant's service medical records, including a November 
1991 examination report and an attendent medical 
questionnaire, and an initial post-service VA examination in 
May 1994, more than two years after service, make no mention 
of a left shoulder disability.  Although a history of a post-
service October 1993 shoulder injury was provided on that May 
1994 examination, this involved the right, not the left, 
shoulder.

The earliest post-service clinical evidence pertaining to the 
claimed left shoulder disability was not until VA orthopedic 
examination in May 1995, more than three years after service, 
at which time appellant alleged having pain in said joint 
since returning from the Persian Gulf war.  Clinically, there 
was some left shoulder tenderness and associated impairment.  
Radiographically, said joint was unremarkable.  
Significantly, arthritis/arthralgia of the left shoulder was 
diagnosed.  No medical opinion linking that left shoulder 
disability to service was rendered.  Additionally, no left 
shoulder disability was clinically reported or diagnosed on 
subsequent VA examinations or in other VA and private 
clinical reports.  

Although in a March 1997 written statement, appellant's 
spouse alleged that he had experienced painful joints since 
returning from the Persian Gulf war and during a May 1998 
hearing, at T.11, appellant testified that he had initially 
experienced aching joints in 1993 that was diagnosed as 
arthritis, the left shoulder joint was not specifically 
referred to by them; and, in any event, they are not 
competent to offer medical opinion or diagnosis.  See 
Espiritu.  

It is the Board's conclusion that the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable with respect to 
this appellate issue, since any left shoulder disability has 
been diagnosed as arthritis.  Therefore, the claimed left 
shoulder disability is not due to "undiagnosed illnesses."  
A chronic left shoulder disability has not been shown, by 
competent evidence, to have had its onset during service.  
Since no competent evidence links any chronic left shoulder 
disability to service, there is no medical nexus.  See Caluza 
and Epps.  Since none of the competent evidence of record 
indicates that any arthritis of the left shoulder was present 
in service, or to a compensable degree within the one-year 
post-military presumptive period, any arthritis of the left 
shoulder may not be presumed to have been incurred in 
service.  Consequently, the claim for service connection for 
a left shoulder disability, including arthralgia and 
degenerative joint disease, is not well grounded.  The claim 
is therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois; and Edenfield.




IV.  Service Connection for a Disability Manifested by 
Dyspnea

An initial question for resolution is whether the claim for 
service connection for a disability manifested by dyspnea is 
well grounded.  The service medical records reveal that 
appellant was hospitalized in February 1985 for pneumonia and 
in January 1986 for diagnosed musculoskeletal chest pain, 
right lower lobe infiltrate, acute uper respiratory 
infection, and rule out mycoplasm.  Additionally, blood 
pressures recorded during service included a few slightly 
elevated systolic readings; and elevated cholesterol and a 
family history of hypertension were noted.  Significantly, an 
in-service dental medical questionnaire form with notations 
dated in 1988, 1990, and 1991 reported a history of 
pneumonia; cigarette smoking; and dyspnea on climbing one 
flight of stairs.  

On May 1994 VA examination, approximately two years after 
service, a blood pressure reading of 140/90 was recorded.  A 
chest x-ray study was unremarkable, except for post-
granulomatous changes.  An electrocardiographic study was 
interpreted as borderline, with minimal voltage criteria for 
left ventricular hypertrophy (described as possibly a normal 
variant) and sinus bradycardia.  On May 1995 VA examination, 
appellant alleged having had dyspnea since 1992.  His 
complaints included dyspnea that precluded ambulation over 
one mile.  Elevated blood pressure readings were recorded.  A 
chest x-ray was interpreted as showing minimal cardiomegaly 
or a borderline heart size.  In an October 1996 written 
statement, appellant's spouse alleged that weeks after 
service, he was prescribed antihypertensive medication by a 
"Dr. Classen" in Mobile, [Alabama].  On July 1998 VA 
examination, appellant alleged having had hypertension for 6-
7 years controlled by medication; and dyspnea on exertion.  A 
chest x-ray revealed a questionable mass.  An 
electrocardiographic study was interpreted as showing sinus 
bradycardia with minimal voltage criteria for left 
ventricular hypertrophy.  Diagnoses included essential 
hypertension and sinus bradycardia.  An August 1998 CT scan 
of the chest revealed discoid atelectasis of the right middle 
lobe/lingula.  

Presuming the credibility of lay statements by appellant and 
his spouse and certain medical evidence of record, solely for 
the purpose of determining whether the claim for service 
connection for a disability manifested by dyspnea is well 
grounded, the Board concludes that the claim is well 
grounded, since a disability manifested by dyspnea was noted 
in the service medical records; there is evidence showing 
post-service continuity of symptomatology; and there is 
certain lay evidence of a nexus between a disability 
manifested by dyspnea and the post-service symptomatology.  
See Savage.  Thus, the claim of entitlement to service 
connection for a disability manifested by dyspnea is well 
grounded and the claim is granted to this extent only.  The 
issue of service connection for a disability manifested by 
dyspnea on the merits will be dealt with in the REMAND 
section below.


ORDER

Service connection for a post-traumatic stress disorder and 
for a disability manifested by hair loss (alopecia) is 
granted.  

The claim of entitlement to service connection for a 
disability manifested by dyspnea is well grounded.  To this 
extent only, that claim is granted.

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a skin 
disorder of the chest and back (including dyshidrosis); a 
disability manifested by fatigue (including chronic fatigue 
syndrome); disabilities of the knees and ankles (including 
arthralgia and degenerative joint disease); a disability 
manifested by memory loss; and a disability of the left 
shoulder (including arthralgia and degenerative joint 
disease), these claims are denied.  




REMAND

Because the claim of entitlement to service connection for a 
disability manifested by dyspnea is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy.

It is reiterated that in an October 1996 written statement, 
appellant's spouse alleged that weeks after service, he was 
prescribed antihypertensive medication by a "Dr. Classen" 
in Mobile, [Alabama].  Although appellant provided the 
Nashville, Tennessee, Regional Office a January 1997 consent 
form authorizing it to obtain Dr. Classen's records relating 
to treatment for "high blood pressure", it is unclear from 
the record whether the VA has sought such records.  Such 
records may potentially be relevant to the issue of service 
connection for a disability manifested by dyspnea, since 
dyspnea can be a symptom of cardiopulmonary disease.  
Additionally, an appropriate examination with diagnosis and 
etiological opinion rendered regarding the claimed dyspnea 
disability would seem indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact and request 
appellant to provide any additional 
clinical records in his possession (not 
presently associated with the claims 
folders), pertaining to a disability 
manifested by dyspnea, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers, 
including, but not limited to Dr. Paul 
Classen, Mobile Medical Group P.C., 6001 
Airport Boulevard, Mobile, Alabama 36608.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

2.  The RO should obtain any additional 
VA medical treatment records with respect 
to a disability manifested by dyspnea; 
and associate these with the claims 
folders.  The appellant should provide 
dates and locations of any additional 
relevant VA treatment, to assist the RO 
in obtaining such treatment records.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159.

4.  With respect to the issue of service 
connection for a disability manifested by 
dyspnea, the RO should arrange 
appropriate examination or examinations.  
All indicated tests and studies should be 
performed.  The examiner(s) should review 
the entire claims folders and determine 
whether any disability manifested by 
dyspnea is currently manifested, and if 
so, its approximate date of onset (i.e., 
is it causally or etiologically related 
to periods of active service, including 
Desert Shield/Storm active duty)?  If a 
disability manifested by dyspnea is not 
currently manifested, this should be so 
stated for the record.  

The examiner(s) should opine as to 
whether there are objective signs and 
symptoms of a disability manifested by 
dyspnea resulting from an undiagnosed 
illness.  In the event that any 
complaints are merely symptoms of some 
underlying disease or injury, the 
examiner(s) should state what the 
underlying disease or injury is and 
whether such underlying disease or injury 
is causally or etiologically related to 
appellant's periods of active duty, 
including Desert Shield/Storm active 
duty.  However, if any findings represent 
a chronic disease entity, rather than 
mere symptom of some underlying disease 
or injury, it should be indicated whether 
it is causally or etiologically related 
to appellant's military duty.  

With respect to those symptoms noted only 
by history, if there are no physical 
findings, that fact should be so stated 
in the examination report(s).  If there 
are current physical findings, the 
examiner(s) should set forth whether 
there is any etiological relationship to 
service that can be discerned.  If no 
relationship can be discerned, that too 
should be so stated in detail in the 
examination report(s).

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report(s).

5.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for a disability 
manifested by dyspnea on the merits, 
including direct-incurrence service 
connection and consideration of the 
provisions of 38 C.F.R. § 3.317.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







